Case 8:21-cv-01078-MSS-JSS Document1 Filed 05/05/21 Page 1 of 6 PagelD 1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT
for the

Middle District of Florida

 

Tampa Division

Mohamed Fathy Said CaseNo. 8!2\ CV (078 MSS ~ a
) (to be filled in by the Clerk’s Office)
Paina
(Write the full name of each plaintiff who is filing this complaint. ta].
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) [Vives L_]No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V-
)
; ; )
US Department of Foreign Affairs ) +
) =
Defendant(s) ) ' ”,
(Write the full name of each defendant who is being sued. If the ) cn .
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page 72 a
with the full list of names.) rt -
=
oo
COMPLAINT FOR EMPLOYMENT DISCRIMINATION ....) ~~’
I. The Parties to This Complaint
A. The Plaintiff(s)
Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.
Name Mohamed Fathy Said
Street Address 12001 S Belcher Rd Apt E78
City and County Largo, Pinellas
State and Zip Code Fl. 33773
Telephone Number 813-410-3786
E-mail Address Kingsize488@gmail.com
B. The Defendant(s)
Provide the information below for cach defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known). Attach additional pages if needed.
Page 1 of 6

wT

 
Case 8:21-cv-01078-MSS-JSS Document1 Filed 05/05/21 Page 2 of 6 PagelD 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. |
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

US Department of Foreign Affairs "Diplomatic Rights"

2201 C StNW-
Washington, DC
Washington DC, 20520

(202) 647-4000

Page 2 of 6

 
Case 8:21-cv-01078-MSS-JSS Document1 Filed 05/05/21 Page 3 of 6 PagelD 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
Cc, Place of Employment

The address at which | sought employment or was employed by the defendant(s) is

Name Qusar Royality Group LLC
Street Address 61 Al-Dafna Street Number 836, Place Number 186
City and County Doha Al-Dafna
State and Zip Code Qatar —
Telephone Number a

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VIE, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

[] Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

[ ] Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

L

Other federal law (specify the federal law):

O

Relevant state law (specify, if known):

LJ

Relevant city or county law (specify, if known):

Page 3 of 6

 
Case 8:21-cv-01078-MSS-JSS Document1 Filed 05/05/21 Page 4 of 6 PagelD 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Til.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

SNOOOUO0O

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

Other acts (specify): | Wasn't paid salary and deported from the Country of Qatar.

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

November 1, 2016 (date of deportation).

Cc. I believe that defendant(s) (check one):

Vv]
L

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

HOWOOUUU

race
color

gender/sex

religion

national origin Egyptian/US Dual Citizen (Prior)

age (vear of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6

 
Case 8:21-cv-01078-MSS-JSS Document1 Filed 05/05/21 Page 5 of 6 PagelID 5

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IV.

1 was provided a contract which was never upheld, | was not paid my salary or other means outlined in
the contract. The defendants did not adhere to any clause in the contract. The contract was a 25 year
contract with 30 outlined subjects and has affected me financially, mentally, physically and emotionally.
She hired me as a General Manager (contract attached) of the Company and | also own 49% of Qusar
Royality Group LLC.

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
On (date)
| have not filed a complaint with EEO.

B. The Equal Employment Opportunity Commission (check one):
has not issued a Notice of Right to Sue letter.
[| issued a Notice of Right to Sue letter, which I received on (date)

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Emplovment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

CI 60 days or more have elapsed.
C] less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6

 
Case 8:21-cv-01078-MSS-JSS Document1 Filed 05/05/21 Page 6 of 6 PagelD 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VI.

| am asking for $4,904,107.05 based on the contract and $10,567,123.26 for loss of profit. | am asking for |
$17,528,769.69 for damages and pain/suffering for a total of $33,000,000.00. The loss of profit is based on a time
frame of 2015 to 2021 and will ask for additional each year the case is open.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have |
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11. |

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 5/ 7/ A CA | <r

Signature of Plaintiff |
Printed Name of Plaintiff Mohamed Fathy Said

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Page 6 of 6
